internal_revenue_service number release date index number ------------------ ------------- ------------------------------------- -------------------------------------- ------------------------------------ department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ---------------- id no ------------- telephone number --------------------- refer reply to cc intl b02 plr-115976-03 date may ------------ ty ------- ty ------- ---------------- ----------------------- --------------- ------------------------ --------------------------------- legend taxpayer company a country y cpa cpa date date dear -------------- subsequent correspondences submitted on behalf of your client taxpayer requesting an extension of time under sec_301_9100-3 to elect the provisions of sec_911 of the internal_revenue_code code for taxpayer’s tax years and submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination the ruling contained in this letter is based upon information and representations this is in response to a letter received in this office on date and ---------------------- ---------------------- taxpayer began working for company a in country y on date in a letter dated date to the taxpayer company a stated that t he u s taxes which you are required to pay while in country a will be deducted through the normal payroll process taxpayer represents that based on this statement she believed company a would be doing all that was necessary with regards to her u s taxes further taxpayer’s forms w-2 for the years at issue were sent by company a to her mother’s address as a result taxpayer did not file a federal_income_tax return or pay tax for her ------- and ------- tax years taxpayer returned to the united_states in ------- in november ------- taxpayer received a notice from the irs for her failure_to_file her ------- federal_income_tax return taxpayer represents that immediately thereafter she hired cpa to handle her ------- tax_return and that in april ------- she discovered that cpa had done nothing she then hired cpa who prepared her income_tax return and form_2555 for --------------- and ------- according to taxpayer’s ------- income_tax return prepared by cpa her employer did not withhold any federal_income_tax for that year sec_911 of the code allows qualified citizens and residents of the united_states living abroad to elect to exclude from gross_income the foreign_earned_income and housing cost amounts of such individuals treas reg ' a sets forth the procedural rules for making a valid sec_911 election the election must be made on form_2555 or on a comparable form and must be filed with the income_tax return or with an amended_return with respect to the timing of the election treas reg ' a i provides that a valid sec_911 election must be made a with an income_tax return that is timely filed including any extensions of time to file b with a later return filed within the period prescribed in sec_6511 amending a timely filed income_tax return c with an original return filed within one year after the due_date of the return determined without regard to any extension of time to file or d with an income_tax return filed after the period described in paragraphs a i a b or c of this section provided - the taxpayer owes no federal_income_tax after taking into account the exclusion and files form_1040 with form_2555 or a comparable form attached either before or after the internal_revenue_service discovers that the taxpayer failed to elect the exclusion or plr-115976-03 the taxpayer owes federal_income_tax after taking into account the exclusion and files form_1040 with form_2555 or a comparable form attached before the internal_revenue_service discovers that the taxpayer failed to elect the exclusion sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the code except subtitles e g h and i sec_301_9100-1 provides that an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government b i through iii a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer sec_301_9100-3 provides that except as provided in paragraph sec_301_9100-3 provides that requests for relief will be granted i ii iii requests relief under this section before the failure to make the regulatory election is discovered by the internal_revenue_service failed to make the election because of intervening events beyond the taxpayer's control failed to make the election because after exercising reasonable diligence taking into account the taxpayer's experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the irs or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_911 therefore the commissioner has discretionary authority under treas in this case sec_1_911-7 fixes the time to make the election under based on the facts and circumstances of this case we conclude that taxpayer the taxpayer should attach a copy of this letter_ruling to her federal_income_tax plr-115976-03 reg sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards set forth under sec_301_9100-3 satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter to elect the foreign_earned_income_exclusion for tax_year ------- and -------- return for the relevant year k provides that it may not be used or cited as precedent being furnished to taxpayer pursuant to a power_of_attorney on file in this office a copy of this ruling letter is this ruling is directed only to the taxpayer who requested it i r c section sincerely valerie mark lippe senior technical reviewer branch office of the associate chief_counsel international
